EXHIBIT 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of February 22, 2010 (the
“Amendment”) is entered into among SPX Corporation, a Delaware corporation (the
“Parent Borrower”), the Foreign Subsidiary Borrowers, the Subsidiary Guarantors,
the Lenders party hereto, Deutsche Bank AG Deutschlandgeschäft Branch, as
Foreign Trade Facility Agent and Bank of America, N.A., as Administrative
Agent.  All capitalized terms used herein and not otherwise defined herein shall
have the meanings given to such terms in the Credit Agreement (as defined
below).

 

RECITALS

 

WHEREAS, the Parent Borrower, the Lenders, Deutsche Bank AG Deutschlandgeschäft
Branch, as Foreign Trade Facility Agent and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
September 21, 2007 (as amended and modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the parties hereto agree to amend the Credit Agreement as set forth
below;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Amendments.  The Credit Agreement is
hereby amended as follows:

 

(a)                                  Clause (g) in the definition of
“Consolidated EBITDA” in Section 1.1 of the Credit Agreement is hereby amended
to read as follows:

 

(g) extraordinary or non-recurring cash charges resulting from restructuring,
severance, plant-closings, integration and other non-recurring events; provided
that the amounts referred to in this clause (g) reported in any fiscal period
ending after December 31, 2009 shall not, in the aggregate subsequent to
December 31, 2009, exceed the sum of (i) $60 million plus (ii) the unused amount
of permitted add-backs to Consolidated EBITDA prior to December 31, 2009
pursuant to this clause (g) as it was in effect prior to the First Amendment to
this Agreement, on an after-tax basis, and

 

(b)                                 The definition of “Counter-Guarantee” in
Section 1.1 of the Credit Agreement is hereby amended to read as follows:

 

“Counter-Guarantee”:  (a) a customary standby letter of credit, bank guarantee
or surety (each in compliance with the Mandatory Requirements) issued by a
Foreign Issuing Lender as credit support for an Indirect Foreign Credit
Instrument issued by an Indirect Foreign Issuing Lender or (b) a customary
standby letter of credit, bank guarantee or surety (each in compliance with the
Mandatory Requirements) issued by a Foreign Issuing Lender as credit support for
a standby letter of credit, bank guarantee or surety issued by itself or another
financial institution (including one of such Foreign Issuing Lender’s domestic
or foreign branches or affiliates).

 

--------------------------------------------------------------------------------


 

(c)                                  The definition of “Foreign Issuing Lender”
in Section 1.1 of the Credit Agreement is hereby amended to read as follows:

 

“Foreign Issuing Lender”: (a) a Lender with a Foreign Credit Instrument Issuing
Commitment or with Foreign Trade Exposure, (b) a Person that has had its Foreign
Credit Instrument Issuing Commitment terminated at the election of the Parent
Borrower pursuant to the terms of Section 2.6(b)(i) but that has issued prior to
such termination Foreign Credit Instruments and/or Joint Signature Foreign
Credit Instruments pursuant to Section 2.6 that continue to remain outstanding
following such termination (for which it has not received a Counter Guarantee at
the election of the Parent Borrower in its sole discretion as credit support for
such Foreign Credit Instruments and/or Joint Signature Foreign Credit
Instruments), (c) any other Lender with a Foreign Credit Commitment that becomes
a Foreign Issuing Lender pursuant to Section 2.6(t), with respect to Foreign
Credit Instruments issued by it, and (d) with respect to those Existing Foreign
Credit Instruments set forth in Schedule 2.6(a), the Lender designated as the
issuer of any such Existing Foreign Credit Instrument on such Schedule 2.6(a).

 

(d)                                 The following sentences are hereby added at
the end of Section 2.5(a) of the Credit Agreement to read as follows:

 

The letters of credit described on Schedule 2.5(a) shall be deemed to be
“Letters of Credit” for all purposes of this Agreement and the other Loan
Documents, and the Parent Borrower shall be obligated to reimburse the
applicable Issuing Lender hereunder for any drawings under such Letters of
Credit.  Furthermore, if (v) any letter of credit has been previously issued by
an Issuing Lender, (w) the reimbursement obligations of the account party (the
“Original Letter of Credit Account Party”) relating to such letter of credit
have been or are assumed in writing by the Parent Borrower or any Subsidiary
(such assuming Person, the “Letter of Credit Assuming Person”) pursuant to a
Permitted Acquisition or other transaction permitted under the Credit Agreement,
(x) there is sufficient availability hereunder for the inclusion of such letter
of credit as a Letter or Credit hereunder, (y) such letter of credit satisfies
all of the requirements of a Letter of Credit hereunder, and (z) the conditions
of Sections 4.2(a) and 4.2(b) are satisfied, then upon the written request
(which written request shall include a statement that the foregoing requirements
(v) through (z), inclusive, have been satisfied) of the Parent Borrower to such
Issuing Lender (consented to in writing by such Issuing Lender) and the
submission by the Parent Borrower to the Administrative Agent of a copy of such
request bearing such consent, such letter of credit shall be (from the date of
such consent of such Issuing Lender) deemed a Letter of Credit for all purposes
of this Agreement and the other Loan Documents and considered issued hereunder
pursuant to the terms hereof (the terms hereof and of the other Loan Documents
shall govern and prevail in the case of any conflict with the provisions of the
agreement(s) pursuant to which such letter of credit had been issued (such
agreement(s), the “Original Letter of Credit Agreements”), and such Issuing
Lender shall be deemed to have released the Original Letter of Credit Account
Party and the Letter of Credit Assuming Person from the Original Letter of
Credit Agreements to the extent of such conflict).  Notwithstanding that any
such assumed letter of credit is in support of any obligations of, or is for the
account of, a Subsidiary, the Parent Borrower agrees that it shall be obligated
to reimburse the applicable Issuing Lender hereunder for any and all drawings
under such letter of credit.

 

--------------------------------------------------------------------------------


 

(e)                                  The following sentences are hereby added at
the end of Section 2.5(c) of the Credit Agreement to read as follows:

 

Notwithstanding the foregoing sentence, the letters of credit described on
Schedule 2.5(c) with expiry dates after the Domestic Revolving Maturity Date
(the “Long Term Letters of Credit”) shall be deemed to be “Letters of Credit”
for all purposes of this Agreement and the other Loan Documents.  The Parent
Borrower agrees that on the earlier of the Domestic Revolving Maturity Date or
other termination of this Agreement the Parent Borrower shall either (A) cause
each such Long Term Letter of Credit to be surrendered for cancellation to the
Parent Borrower or (B) provide Letter of Credit Cash Cover (as defined below)
(or other credit support reasonably satisfactory) to the Administrative Agent in
an amount equal to at least 103% of the Face Amount of each such Long Term
Letter of Credit.  Upon notice to the Administrative Agent of the termination,
reduction or expiration (without any pending drawing) of any such Long Term
Letter of Credit, the Administrative Agent shall release the whole or relevant
part of the Letter of Credit Cash Cover (or other relevant credit support)
within three Business Days of the relevant date of termination, reduction or
expiration, and the Administrative Agent shall use the Letter of Credit Cash
Cover (or other relevant credit support) to promptly reimburse the applicable
Issuing Lender honoring any Long Term Letter of Credit.  If the Parent Borrower
is obliged to provide for Letter of Credit Cash Cover pursuant to the preceding
provisions, the Parent Borrower shall pay the relevant amount for which it shall
provide Letter of Credit Cash Cover in Dollars to an account of the
Administrative Agent, in the name of the Parent Borrower, to be maintained for
the benefit of the applicable Issuing Lender (such deposited amount, the “Letter
of Credit Cash Cover”).  Such account shall be an interest bearing account
(subject to the preceding provisions with the amount of interest to be
determined by the Administrative Agent in accordance with its standard business
practice) in the name of the Parent Borrower and such account shall be pledged
to the Administrative Agent on the basis of a pledge agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower.  For the avoidance of doubt, the parties hereto agree that the
obligation of the Domestic Revolving Lenders hereunder to reimburse the
applicable Issuing Lender for any unreimbursed LC Disbursements with respect to
any Long Term Letter of Credit shall terminate on the Domestic Revolving
Maturity Date with respect to any drawings occurring after that date.

 

(f)                                    The following sentences are hereby added
at the end of Section 2.6(a) of the Credit Agreement to read as follows:

 

The letters of credit described on Schedule 2.6(a)(2) shall be deemed to be
“Foreign Credit Instruments” for all purposes of this Agreement and the other
Loan Documents, and the Parent Borrower shall be obligated to reimburse the
applicable Foreign Issuing Lender hereunder for any drawings under such Foreign
Credit Instruments.  Furthermore, if (v) any letter of credit, guarantee or
surety has been previously issued by a Foreign Issuing Lender, (w) the
reimbursement obligations of the account party (the “Original Foreign Credit
Instrument Account Party”) relating to such letter of credit, guarantee or
surety have been or are assumed in writing by the Parent Borrower or any
Subsidiary (such assuming Person, the “Foreign Credit Instrument Assuming
Person”) pursuant to a Permitted Acquisition or other transaction permitted
under the Credit Agreement, (x) there is sufficient availability hereunder for
the inclusion of such letter of credit, guarantee or surety as a Foreign Credit
Instrument hereunder, (y) such letter of credit,

 

--------------------------------------------------------------------------------


 

guarantee or surety satisfies all of the requirements of a Foreign Credit
Instrument hereunder, and (z) the conditions of Sections 4.2(a) and 4.2(b) are
satisfied, then upon the written request of the Parent Borrower to such Foreign
Issuing Lender (consented to in writing by such Foreign Issuing Lender), the
submission by the Parent Borrower to the Foreign Trade Facility Agent of a copy
of such request bearing such consent and the submission by a Borrower to the
Foreign Trade Facility Agent of a completed Utilization Request including a
statement that the foregoing requirements (v) through (z), inclusive, have been
satisfied and that such Borrower submitting such Utilization Request shall be
treated as a Borrower hereunder with respect to such letter of credit, guarantee
or surety, such letter of credit, guarantee or surety shall be (from the date of
such consent of such Foreign Issuing Lender) deemed a Foreign Credit Instrument
for all purposes of this Agreement and the other Loan Documents and considered
issued hereunder at the request of the Borrower that submitted such Utilization
Request pursuant to the terms hereof (the terms hereof and of the other Loan
Documents shall govern and prevail in the case of any conflict with the
provisions of the agreement(s) pursuant to which such letter of credit,
guarantee or surety had been issued (such agreement(s), the “Original Foreign
Credit Instrument Agreements”), and such Foreign Issuing Lender shall be deemed
to have released the Original Foreign Credit Instrument Account Party and the
Foreign Credit Instrument Assuming Person from the Original Foreign Credit
Instrument Agreements to the extent of such conflict).  Any Utilization Request
submitted to the Foreign Trade Facility Agent pursuant to the immediately
preceding sentence shall be reviewed and processed in accordance with
Section 2.6(c), Section 2.6(d), Section 2.6(e) and Section 2.6(f), as
applicable.  Notwithstanding that any such assumed letter of credit, guarantee
or surety is in support of any obligations of, or is for the account of, a
Subsidiary, the Parent Borrower and the Foreign Subsidiary Borrowers agree that
the applicable Borrower (as identified in the Utilization Request referenced
above) shall be obligated to reimburse the applicable Foreign Issuing Lender
hereunder for any and all drawings under such letter of credit, guarantee or
surety.

 

(g)                                 The first sentence of Section 2.6(g)(iv) of
the Credit Agreement is hereby amended to read as follows:

 

The relevant Foreign Issuing Lender may either issue the Foreign Credit
Instrument directly or, if requested by and agreed with the relevant Borrower,
arrange that the Foreign Credit Instrument (an “Indirect Foreign Credit
Instrument”) be issued by a second bank (including one of such Foreign Issuing
Lender’s domestic or foreign branches or affiliates) or financial institution
(the “Indirect Foreign Issuing Lender”) against its corresponding
Counter-Guarantee in the form satisfactory to the Indirect Foreign Issuing
Lender.

 

(h)                                 Section 2.6(o)(v) of the Credit Agreement is
hereby amended to read as follows:

 

(v)                                 If the term on any Foreign Credit Instrument
or Joint Signature Foreign Credit Instrument extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, or if any obligation of
any Foreign Issuing Lender with respect to any Foreign Credit Instrument or
Joint Foreign Credit Instrument governed by the laws of the People’s Republic of
China or any other Governmental Authority extends beyond the Foreign Trade
Maturity Date or other termination of this Agreement, the applicable Borrower
shall, on the earlier of the Foreign Trade Maturity Date or the date of such
other termination of this Agreement, either (A) cause such Foreign Credit
Instrument or

 

--------------------------------------------------------------------------------


 

Joint Signature Foreign Credit Instrument to be surrendered for cancellation to
the applicable Foreign Issuing Lender or (B) provide Cash Cover (or other credit
support reasonably satisfactory) to the Foreign Trade Facility Agent in an
amount equal to at least 103% of the Dollar Equivalent of the Face Amount of
such Foreign Credit Instrument or Joint Signature Foreign Credit Instrument. 
Upon notice to the Foreign Trade Facility Agent of the termination, reduction or
expiration (without any pending drawing) of such Foreign Credit Instrument or
Joint Signature Foreign Credit Instrument issued by such Foreign Issuing Lender,
the Foreign Trade Facility Agent shall release the whole or relevant part of the
Cash Cover within three Business Days of the relevant date of termination,
reduction or expiration, and the Foreign Trade Facility Agent shall use Cash
Cover to promptly reimburse any Foreign Issuing Lender honoring any Foreign
Credit Instrument or Joint Signature Foreign Credit Instrument.

 

(i)                                     A new Schedule 2.5(a) is hereby added to
the Credit Agreement to read as provided on Schedule 2.5(a) attached hereto.

 

(j)                                     A new Schedule 2.5(c) is hereby added to
the Credit Agreement to read as provided on Schedule 2.5(c) attached hereto.

 

(k)                                  A new Schedule 2.6(a)(2) is hereby added to
the Credit Agreement to read as provided on Schedule 2.6(a)(2) attached hereto.

 

2.                                       Conditions Precedent.  This Amendment
(or portions thereof as specified in this Section 2) shall be effective upon
satisfaction of the following conditions precedent:

 

(a)                                  For paragraphs (a), (d), (e), (i) and
(j) of Section 1, receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Parent Borrower, the other Loan Parties, the
Required Lenders and the Administrative Agent;

 

(b)                                 For paragraphs (b), (c), (f), (g), (h) and
(k) of Section 1, receipt by the Administrative Agent of counterparts of this
Amendment duly executed by the Parent Borrower, the other Loan Parties, the
Administrative Agent, the Foreign Trade Facility Agent, the Foreign Issuing
Lenders, the Required Lenders and a majority of the Lenders holding Foreign
Credit Commitments; and

 

(c)                                  For paragraph (a) of Section 1 (but for the
avoidance of doubt not for paragraphs (b) through (k) inclusive of Section 1),
receipt by the Administrative Agent for the account of each Lender approving
this Amendment on or before 5:00 p.m. Eastern time on February 19, 2010, of a
fee in an amount equal to five (5) basis points (0.05%) on the aggregate amount
of each such Lender’s (i) Commitment and (ii) portion of the Initial Term Loans
outstanding as of the date hereof.

 

The Administrative Agent shall notify the Loan Parties, the Foreign Trade
Facility Agent, and the Lenders if and when this Amendment (or portions thereof
as specified in this Section 2) becomes effective.

 

--------------------------------------------------------------------------------


 

3.                                       Miscellaneous.

 

(a)                                  The Credit Agreement and the obligations of
the Loan Parties thereunder and under the other Loan Documents, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.

 

(b)                                 Each Subsidiary Guarantor (i) acknowledges
and consents to all of the terms and conditions of this Amendment, (ii) affirms
all of its obligations under the Loan Documents and (iii) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge its obligations under the Credit Agreement or the other Loan
Documents.

 

(c)                                  Each of the Loan Parties hereby represents
and warrants as follows:

 

(i)                                     Such Loan Party has taken all necessary
action to authorize the execution, delivery and performance of this Amendment.

 

(ii)                                  This Amendment has been duly executed and
delivered by such Loan Party and constitutes such Loan Party’s legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Loan Party of this Amendment.

 

(d)                                 The Parent Borrower represents and warrants
to the Lenders that (i) the representations and warranties of the Parent
Borrower set forth in Article III of the Credit Agreement and in each other Loan
Document are true and correct in all material respects as of the date hereof
with the same effect as if made on and as of the date hereof, except to the
extent such representations and warranties expressly relate solely to an earlier
date and (ii) no event has occurred and is continuing which constitutes a
Default or an Event of Default.

 

(e)                                  This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. 
Delivery of an executed counterpart of this Amendment by telecopy or pdf shall
be effective as an original and shall constitute a representation that an
executed original shall be delivered.

 

(f)                                    THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PARENT BORROWER:

SPX CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Executive Vice President & Chief Financial Officer

 

 

FOREIGN SUBSIDIARY

 

BORROWERS:

APV UK LIMITED,

 

a company incorporated in England and Wales

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Director

 

 

 

BALCKE-DÜRR GMBH,

 

a limited liability company formed in Germany

 

 

 

 

By:

/s/ Dr. Robert Bartels

 

Name:

Dr. Robert Bartels

 

Title:

President & Managing Director Balcke-Durr Global

 

 

 

 

By:

/s/ Andre Sombecki

 

Name:

Andre Sombecki

 

Title:

CFO, Managing Director Global Thermal

 

 

Service & Cooling EMEA

 

 

 

BRAN + LUEBBE GMBH,

 

a limited liability company formed in Germany

 

 

 

 

By:

/s/ Hanno Kellner

 

Name:

Hanno Kellner

 

Title:

Managing Director

 

 

 

 

By:

/s/ Thomas Strobl

 

Name:

Thomas Strobl

 

Title:

Managing Director

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

FOREIGN SUBSIDIARY

 

BORROWERS (continued):

GIVEN under the common seal of

 

DOLLINGER IRELAND LIMITED:

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Director

 

 

 

 

By:

/s/ Kevin L. Lilly

 

Name:

Kevin L. Lilly

 

Title:

Director

 

 

 

SPX COOLING TECHNOLOGIES GMBH,

 

a limited liability company formed in Germany

 

 

 

 

By:

/s/ Marc Michael

 

Name:

Marc Michael

 

Title:

President Dry Cooling & Managing Director SPX Cooling GmbH

 

 

 

 

By:

/s/ Andre Sombecki

 

Name:

Andre Sombecki

 

Title:

CFO, Managing Director Global Thermal Service & Cooling EMEA

 

 

 

SPX COOLING TECHNOLOGIES SINGAPORE PTE. LTD.,

 

a private limited liability company formed in Singapore

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Director

 

 

 

SPX DEHYDRATION & PROCESS FILTRATION B.V.,

 

a private limited liability company formed in the Netherlands

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Managing Director

 

 

 

 

By:

/s/ Kevin L. Lilly

 

Name:

Kevin L. Lilly

 

Title:

Managing Director

 

 

 

SPX INTERNATIONAL LIMITED,

 

a company incorporated in England and Wales

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Director

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

FOREIGN SUBSIDIARY

 

BORROWERS (continued):

SPX PROCESS EQUIPMENT LIMITED,

 

a company incorporated in England and Wales

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Director

 

 

 

 

SPX PROCESS EQUIPMENT PTE. LTD.,

 

a private limited liability company formed in Singapore

 

 

 

 

By:

/s/ Jenny Ng

 

Name:

Jenny Ng

 

Title:

Director

 

 

 

 

SPX PROCESS EQUIPMENT PTY. LTD.,

 

a company organized and existing under the laws of Australia

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Director

 

 

 

 

By:

/s/ Kevin L. Lilly

 

Name:

Kevin L. Lilly

 

Title:

Director

 

 

 

 

SPX SWEDEN AB,

 

a private limited liability company formed in Sweden

 

 

 

 

By:

/s/ Kevin L. Lilly

 

Name:

Kevin L. Lilly

 

Title:

Chairman of the Board

 

 

 

SUBSIDIARY

 

 

GUARANTORS:

APV NORTH AMERICA, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

President

 

 

 

 

FLAIR CORPORATION,

 

a Delaware corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Executive Vice President

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

GUARANTORS (continued):

KAYEX CHINA HOLDINGS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

THE MARLEY COMPANY LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

President

 

 

 

 

MARLEY ENGINEERED PRODUCTS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Executive Vice President

 

 

 

 

 

 

 

THE MARLEY-WYLAIN COMPANY,

 

a Delaware corporation

 

 

 

 

By:

/s/ Dan Watanapongse

 

Name:

Dan Watanapongse

 

Title:

VP of Finance/CFO

 

 

 

 

MCT SERVICES LLC,

 

a Delaware limited liability company

 

 

 

 

By:

SPX Cooling Technologies, Inc.,

 

 

a Delaware corporation, its Sole Member

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Executive Vice President

 

 

 

P.S.D., INC.,

 

a Ohio corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Vice President

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

GUARANTORS (continued):

SPX COOLING TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Executive Vice President

 

 

 

 

SPX HEAT TRANSFER, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Kevin L. Lilly

 

Name:

Kevin L. Lilly

 

Title:

Executive Vice President & Secretary

 

 

 

 

SPX PRECISION COMPONENTS LLC,

 

a Delaware limited liability company

 

 

 

 

By:

/s/ Kevin L. Lilly

 

Name:

Kevin L. Lilly

 

Title:

Vice President & Secretary

 

 

 

 

TCI INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Vice President

 

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.,

 

a Wisconsin corporation

 

 

 

 

By:

/s/ Patrick J. O’Leary

 

Name:

Patrick J. O’Leary

 

Title:

Vice President

 

 

 

 

XCEL ERECTORS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Robert B. Foreman

 

Name:

Robert B. Foreman

 

Title:

President

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ W. Thomas Barnett

 

Name:

W. Thomas Barnett

 

Title:

Senior Vice President

 

 

 

FOREIGN TRADE

 

 

FACILITY AGENT:

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT

 

BRANCH, as Foreign Trade Facility Agent

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Director

 

 

 

 

By:

/s/ Burghard Repmann

 

Name:

Burghard Repmann

 

Title:

Director

 

 

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

 

as a Lender, Swingline Lender, Issuing Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ W. Thomas Barnett

 

Name:

W. Thomas Barnett

 

Title:

Senior Vice President

 

 

 

 

 

 

DEUTSCHE BANK AG DEUTSCHLANDGESCHÄFT

 

BRANCH, as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ Christiane Roth

 

Name:

Christiane Roth

 

Title:

Director

 

 

 

 

By:

/s/ Burghard Repmann

 

Name:

Burghard Repmann

 

Title:

Director

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Director

 

 

 

 

By:

/s/ Enrique Landaeta

 

Name:

Enrique Landaeta

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ William W. Smith

 

Name:

William W. Smith

 

Title:

Deputy General Manager

 

 

 

 

 

 

 

BANK OF COMMUNICATIONS CO. LTD., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Shelley He

 

Name:

Shelley He

 

Title:

Deputy General Manager

 

 

 

 

 

 

 

BANK OF HAWAII,

 

as a Lender

 

 

 

 

By:

/s/ Darlene Martoglio

 

Name:

Darlene Martoglio

 

Title:

Vice President

 

 

 

 

 

 

 

THE BANK OF NOVIA SCOTIA,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Brian Allen

 

Name:

Brian Allen

 

Title:

Managing Director

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF TAIWAN,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Thomas K.C. Wu

 

Name:

Thomas K.C. Wu

 

Title:

VP & General Manager

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, Ltd., NEW YORK BRANCH,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ George Stoecklein

 

Name:

George Stoecklein

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

BAYERISCHE LANDESBANK,

 

as a Lender

 

 

 

 

By:

/s/ Paul R. Casino

 

Name:

Paul R. Casino

 

Title:

Vice President

 

 

 

 

 

 

 

BAYERISCHE LANDESBANK,

 

as a Lender

 

 

 

 

By:

/s/ Christopher Dowd

 

Name:

Christopher Dowd

 

Title:

Vice President

 

 

 

 

 

 

 

CAPITAL ONE NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

By:

/s/ Enrico Panno

 

Name:

Enrico Panno

 

Title:

Senior Vice President

 

 

 

 

 

 

 

COMERICA BANK,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Scott Konalski

 

Name:

Scott Konalski

 

Title:

Vice President

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK and GRAND CAYMAN BRANCHES,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Edward Forsberg

 

Name:

Edward Forsberg

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Matthew Havens

 

Name:

Matthew Havens

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Hansen

 

Name:

Michael Hansen

 

Title:

 

 

 

 

 

By:

/s/ K. Mader

 

Name:

K. Mader

 

Title:

 

 

 

 

 

 

 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

By:

/s/ Eric J. Paul

 

Name:

Eric J. Paul

 

Title:

Senior Vice President

 

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Rod Hurst

 

Name:

Rod Hurst

 

Title:

Managing Director

 

 

 

 

By:

/s/ Yuri Muzichenko

 

Name:

Yuri Muzichenko

 

Title:

Director

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD, Los Angeles Agency,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ James McWalters

 

Name:

James McWalters

 

Title:

General Managing

 

 

 

 

 

 

 

DNB BANK, ASA, NEW YORK BRANCH,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Kristin Riise

 

Name:

Kristin Riise

 

Title:

First Vice President

 

 

 

 

 

 

 

FIRST COMMERCIAL BANK, NEW YORK AGENCY,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ May Hsiao

 

Name:

May Hsiao

 

Title:

Assistant General Manager

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as a Lender

 

 

 

 

By:

/s/ Rebecca A. Ford

 

Name:

Rebecca A. Ford

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

THE GOVERNOR AND COMPANY of the BANK OF IRELAND,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Wendy Hobson

 

Name:

Wendy Hobson

 

Title:

Authorised Signatory

 

 

 

 

By:

/s/ Mary Gaffney

 

Name:

Mary Gaffney

 

Title:

Authorised Signatory

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Jeff Henry

 

Name:

Jeff Henry

 

Title:

SVP

 

 

 

 

 

 

 

INTESA SAN PAOLO S.P.A.,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ John J. Michalisin

 

Name:

John J. Michalisin

 

Title:

First Vice President

 

 

 

 

By:

/s/ Francesco Di Mario

 

Name:

Francesco Di Mario

 

Title:

First Vice President & Credit Manager

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

By:

/s/ Robert P. Kellas

 

Name:

Robert P. Kellas

 

Title:

Executive Director

 

 

 

 

 

 

 

LANDESBANK BADEN WURTTEMBERG NEW YORK and/or CAYMAN ISLANDS BRANCH,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ Francois Delangle

 

Name:

Francois Delangle

 

Title:

Vice President

 

 

 

 

By:

/s/ Ralph Enders

 

Name:

Ralph Enders

 

Title:

Vice President

 

 

 

 

 

 

 

MIZUHO CORPORATE BANK LTD.,

 

as a Lender and a Foreign Issuing Lender

 

 

 

 

By:

/s/ David Lim

 

Name:

David Lim

 

Title:

Authorized Signatory

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLS NEW YORK and GRAND CAYMAN BRANCHES,

 

as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ Henrik M. Steffensen

 

Name:

Henrik M. Steffensen

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Gerald E. Chelius

 

Name:

Gerald E. Chelius

 

Title:

SVP Credit

 

 

 

 

 

 

 

SCOTIABANC INC.,

 

as a Lender

 

 

 

 

By:

/s/ J.F. Todd

 

Name:

J.F. Todd

 

Title:

Managing Director

 

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ William Ginn

 

Name:

William Ginn

 

Title:

Executive Officer

 

 

 

 

 

 

 

SUNTRUST BANK,

 

as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ David Turner

 

Name:

David Turner

 

Title:

Vice President

 

 

 

 

 

 

 

TAIWAN COOPERATIVE BANK,

 

as a Lender

 

 

 

 

By:

/s/ Li-Hua Huang

 

Name:

Li-Hua Huang

 

Title:

AVP & General Manager

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TD BANK NATIONAL ASSOCIATION,

 

as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ Robert Zeller

 

Name:

Robert Zeller

 

Title:

Senior Vice President

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ Louis K. Beasley, III

 

Name:

Louis K. Beasley, III

 

Title:

Senior Vice President

 

 

 

 

 

 

 

ZURICH VERSICHERUNG AG,,

 

as a Lender and Foreign Issuing Lender

 

 

 

 

By:

/s/ Luc Reuter

 

Name:

Luc Reuter

 

Title:

Head, Continental Europe Surety

 

 

 

 

By:

/s/ Charles Villette

 

Name:

Charles Villette

 

Title:

Underwriter, Continental Europe Surety

 

SPX CORPORATION

FIRST AMENDMENT TO CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.5(a)

 

Issuing Lender

 

Reference
Number

 

Amount

 

Beneficiary

 

Expiry Date

Bank of America, N.A.

 

68013252

 

$

360,527.00

 

TIC/UE Treasure Coast J.V.

 

5/1/10

Bank of America, N.A.

 

68046301

 

$

245,794.10

 

Lointek S.L.

 

8/11/10

Bank of America, N.A.

 

68024920

 

$

664,000.00

 

O&G Industries Inc.

 

11/30/10

Bank of America, N.A.

 

68046300

 

$

269,013.30

 

Lointek S.L.

 

5/30/11

Bank of America, N.A.

 

68015291

 

$

517,379.10

 

Bechtel Power Corporation

 

7/1/12

Bank of America, N.A.

 

7420611

 

$

924,323.00

 

Bechtel Power Corporation

 

8/31/12

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.5(c)

 

Issuing Lender

 

Reference
Number

 

Amount

 

Beneficiary

 

Expiry Date

Bank of America, N.A.

 

68021543

 

$

590,287.00

 

South Carolina Public Service Authority

 

11/12/12

Bank of America, N.A.

 

68019858

 

$

558,922.00

 

South Carolina Public Service Authority

 

11/12/12

Bank of America, N.A.

 

68030378

 

$

466,381.00

 

Progress Energy Carolinas Inc.

 

6/1/13

Bank of America, N.A.

 

68020433

 

$

600,000.00

 

HSBC Mexico S.A.

 

12/15/13

Bank of America, N.A.

 

68046342

 

$

588,630.00

 

Boise Power Partners Joint Venture

 

1/1/14

Bank of America, N.A.

 

68046017

 

$

171,000.00

 

HSBC Mexico S.A.

 

8/14/15

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.6(a)(2)

 

Foreign Issuing Lender

 

Reference
Number

 

Amount

 

Beneficiary

 

Expiry Date

Bank of America, N.A.

 

3014909

 

$

137,500.00

 

Siemens Demag Delaval Turmachinery

 

5/1/10

Bank of America, N.A.

 

68029407

 

$

1,008,872.20

 

A-Tec Power Plant Systems AG

 

8/31/10

Bank of America, N.A.

 

68021290

 

$

2,787,758.40

 

HSBC Bank

 

9/30/10

Bank of America, N.A.

 

68019914

 

$

181,060.05

 

Shaw Constructors

 

1/01/11

Bank of America, N.A.

 

68019911

 

$

245,175.10

 

Shaw Constructors

 

1/1/11

Bank of America, N.A.

 

68027430

 

$

395,061.70

 

Zachry Construction Corporation

 

11/30/11

Bank of America, N.A.

 

68046502

 

$

324,990.00

 

Zachry Industrial Inc.

 

12/15/11

Bank of America, N.A.

 

68019432

 

$

409,526.30

 

Calaveras Power Partners Limited Partnership

 

5/15/12

Bank of America, N.A.

 

68019250

 

$

297,682.00

 

Calaveras Power Partners Limited Partnership

 

5/15/12

Bank of America, N.A.

 

68019428

 

$

107,829.20

 

Calaveras Power Partners Limited Partnership

 

5/15/12

Bank of America, N.A.

 

68029956

 

$

297,681.52

 

Calaveras Power Partners Limited Partnership

 

5/15/12

Bank of America, N.A.

 

68030330

 

$

508,769.50

 

Shaw Stone & Webster Inc.

 

2/28/13

Bank of America, N.A.

 

68033172

 

$

879,806.00

 

Sandy Creek Power Partner L.P.

 

9/30/13

 

--------------------------------------------------------------------------------